Case: 20-50771       Document: 00515769733            Page: 1      Date Filed: 03/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                   _____________                            FILED
                                                                        March 8, 2021
                                     No. 20-50771                      Lyle W. Cayce
                               consolidated with                            Clerk
                               Nos. 20-50778, 20-50788
                                 _____________

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Roque Saenz-Quintela,

                                                               Defendant—Appellant.


                   Appeals from the United States District Court
                        for the Western District of Texas
                                No. 4:19-CR-825-1
                                No. 7:10-CR-353-3
                                No. 7:09-CR-14-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Roque Saenz-Quintela appeals his sentence for illegal reentry in viola-
   tion of 8 U.S.C. § 1326. He also appeals the concomitant revocations of his


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-50771      Document: 00515769733          Page: 2   Date Filed: 03/08/2021




                                    No. 20-50771
                                    No. 20-50778
                                    No. 20-50788


   supervised release related to his convictions of possession with intent to dis-
   tribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 841, and
   conspiracy to distribute and possess with intent to distribute over 5 kilograms
   of cocaine, in violation of § 841 and 21 U.S.C. § 846.
          Raising one issue on appeal, Saenz-Quintela contends that the recidi-
   vism enhancement under § 1326(b) is unconstitutional in light of Apprendi v.
   New Jersey, 530 U.S. 466 (2000), and subsequent decisions because it allows
   a sentence above the otherwise applicable statutory maximum based on facts
   that are neither alleged in the indictment nor found by a jury beyond a reason-
   able doubt. Saenz-Quintela concedes that that theory is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224, 226−27 (1998); he seeks to
   preserve the issue for further review.
          The government filed an unopposed motion for summary affirmance,
   agreeing that the issue is foreclosed; in the alternative, the government
   moved for an extension of time to file its brief. Saenz-Quintela concedes that
   the sole issue is foreclosed by Almendarez-Torres. See United States v. Wal-
   lace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625−26 (5th Cir. 2007). Summary affirmance is therefore
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Although the appeals of Saenz-Quintela’s illegal-reentry conviction
   and supervised release revocations were consolidated, he does not address
   the revocations, so he has abandoned any challenge to the revocation or revo-
   cation sentence. See Yohey v. Collins, 985 F.2d 222, 224−25 (5th Cir. 1993).
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments are AFFIRMED. The government’s alternative motion for
   an extension of time is DENIED.



                                            2